MEMORANDUM **
Paul Free appeals, pro se, the district court’s denial of his petition for writ of error coram nobis challenging his 1976 conviction for possession of marijuana with intent to distribute, in violation of 21 USC § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Free contends the district court erred in denying his petition for writ of error co-ram nobis because he had valid reasons for not previously attacking his sentence. We review for an abuse of discretion the district court’s denial of his petition on the basis of laches. Telink, Inc. v. United States, 24 F.3d 42, 47 (9th Cir.1994). Upon review of the record, and accepting the facts stated by Free as true; we conclude that Free’s approximately 26-year delay was unreasonable, and that the government would be sufficiently prejudiced by the delay. See id. at 48. Accordingly, we find no abuse of discretion in the district court’s denial of Free’s petition for writ of error coram nobis, nor in its decision not to hold an evidentiary hearing.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.